      Case 2:20-cv-00531-JCJ Document 17 Filed 07/14/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PATRICE KANTZ, on behalf of                    CIVIL ACTION
herself individually and on
behalf of those similarly
situated,
               Plaintiff,
                                               NO.   20-531
          v.

AT&T, INC. and AT&T SERVICES,
INC.,
               Defendants.

                                  ORDER

     AND NOW, this         13th   day of July, 2020, upon

consideration of Defendants’ Motion for Court Order to Compel

Individual Arbitration and Stay Proceedings (Doc. No. 7), it is

hereby ORDERED that:

  1. Defendants’ Motion is STAYED for ninety days from the date

     of this Order to allow for discovery limited to the factual

     issue of whether there is a valid arbitration agreement.

  2. On conclusion of limited discovery, the parties may submit

     supplemental briefing to bring this matter back before the

     Court.



                                          BY THE COURT:


                                          s/ J. Curtis Joyner


                                          J. CURTIS JOYNER, J.

                                    9
